DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on June 16, 2020; June 8, 2021; September 17, 2021; January 20, 2022; and March 9, 2022 are being considered by the examiner.

Drawings
The drawings were received on August 24, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al. (US 2001/0011478 A1) in view of Nomura et al. (JP 2004219402 A).
Albert et al. teaches a control device in a motor vehicle comprising:

    PNG
    media_image1.png
    636
    728
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    518
    843
    media_image2.png
    Greyscale

With regard to claims 1 and 5, a pressure measuring unit (FIG. 2 in view of FIG. 1, control device 6) for determining the oil pressure in a motor vehicle transmission (FIG. 1, gearbox 1) comprising a circuit carrier (FIG. 2 in view of FIG. 1, carrier 16, hybrid circuit 14, and control circuit 13), a pressure sensor (FIG. 2 in view of FIG. 1, pressure sensor 12), an electrical interface (FIG. 2 in view of FIG. 1, bonding wires 17), a mechanical interface (FIG. 2 in view of FIG. 1, suitable connection means such as  welded connection 15) and a hydraulic interface (FIG. 2 in view of FIG. 1, baseplate 9), wherein the pressure sensor (FIG. 2 in view of FIG. 1, pressure sensor 12) is electrically connected to the circuit carrier (FIG. 2 in view of FIG. 1, carrier 16, hybrid circuit 14, and control circuit 13) by the electrical interface (FIG. 2 in view of FIG. 1, bonding wires 17) and mechanically connected to the circuit carrier (FIG. 2 in view of FIG. 1, carrier 16, hybrid circuit 14, and control circuit 13) by the mechanical interface (FIG. 2 in view of FIG. 1, suitable connection means such as  welded connection 15) on the first side (FIG. 2 in view of FIG. 1, top side of carrier 16) of the circuit carrier (FIG. 2 in view of FIG. 1, carrier 16, hybrid circuit 14, and control circuit 13), wherein the hydraulic interface (FIG. 2 in view of FIG. 1, baseplate 9) configured to connect the pressure measuring unit (FIG. 2 in view of FIG. 1, control device 6) to a user hydraulic component (FIG. 2 in view of FIG. 1, hydraulic unit 4) is arranged on a side (FIG. 2 in view of FIG. 1, bottom side of carrier 16) of the circuit carrier (FIG. 2 in view of FIG. 1, carrier 16, hybrid circuit 14, and control circuit 13) that is situated opposite the first side (FIG. 2 in view of FIG. 1, top side of carrier 16), wherein an opening (FIG. 2 in view of FIG. 1, bore hole 18) is arranged in the circuit carrier (FIG. 2 in view of FIG. 1, carrier 16, hybrid circuit 14, and control circuit 13) for pressure equalization between the pressure sensor (FIG. 2 in view of FIG. 1, pressure sensor 12) and the hydraulic interface (FIG. 2 in view of FIG. 1, baseplate 9) (For more details please read: Abstract; and paragraphs:[0007], [0014] and [0029]-[0034]).
With regard to claim 5, a connection unit (FIG. 2) comprising a pressure measuring unit (FIG. 2 in view of FIG. 1, control device 6) as discussed right above, wherein a user hydraulic component (FIG. 2 in view of FIG. 1, hydraulic unit 4) is connected to the pressure measuring unit (FIG. 2 in view of FIG. 1, control device 6) by the hydraulic interface (FIG. 2 in view of FIG. 1, baseplate 9) (For more details please read: Abstract; and paragraphs:[0007], [0014] and [0029]-[0034]).
Albert et al. teaches all that is claimed as discussed above including the pressure sensor (FIG. 2 in view of FIG. 1, pressure sensor 12), but it does not specifically teach the following feature:
The pressure sensor is embodied as a surface mount device (SMD) component.
Nomura et al. teaches a pressure sensor device comprising:

    PNG
    media_image3.png
    275
    361
    media_image3.png
    Greyscale

With regard to claims 1 and 5, a pressure sensor is embodied as a surface mount device (SMD) component (Paragraph:[0053]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control device in a motor vehicle of Albert et al. to use the surface mount technology for mounting the pressure sensor as taught by Nomura et al.  It is well known that the surface mount technology is suitable for surface mounting as it is beneficial to allow for increased manufacturing automation, which reduces cost and improves quality.
With regard to claims  2 and 7, Albert et al. teaches the electrical interface (FIG. 2 in view of FIG. 1, bonding wires 17) comprises an electrical connecting part of the pressure sensor (FIG. 2 in view of FIG. 1, pressure sensor 12) and a contact area of the circuit carrier (FIG. 2 in view of FIG. 1, carrier 16, hybrid circuit 14, and control circuit 13) (For more details please read: Abstract; and paragraphs:[0007], [0014] and [0029]-[0034]).
With regard to claims 3 and 8, Albert et al. teaches the mechanical interface (FIG. 2 in view of FIG. 1, suitable connection means such as  welded connection 15) is an adhesive bond (pressure tight and frictionally locking connection ) (For more details please read: Abstract; and paragraphs: [0007], [0014] and [0029]-[0034]).
With regard to claims 4 and 9, Albert et al. teaches the circuit carrier (FIG. 2 in view of FIG. 1, carrier 16, hybrid circuit 14, and control circuit 13) is a constituent part of a transmission control unit (FIG. 2 in view of FIG. 1, transmission unit 3) (For more details please read: Abstract; and paragraphs:[0007], [0014] and [0029]-[0034]).
With regard to claim 6, Albert et al. teaches the hydraulic interface (FIG. 2 in view of FIG. 1, baseplate 9) is connected to the user hydraulic component (FIG. 2 in view of FIG. 1, hydraulic unit 4) in a gas- or liquid-tight manner (pressure tight and fluid tight fashion) with respect to its surroundings by an annular sealing part (FIG. 2 in view of FIG. 1, O-ring 19) (For more details please read: Abstract; and paragraphs:[0007], [0014] and [0029]-[0034]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar device.
Kwan (US 7,737,701 B2) teaches a tester for verifying the electrical connection integrity of a component to a substrate.
Gander  et al. (WO 0003219 A2) teaches a pressure sensor arrangement, especially for detecting pressure in a pressurised area of a vehicle transmission which is impinged upon by oil.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858


/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858